Citation Nr: 0806133	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-37 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from January 1943 to 
March 1947. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2005 and later issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the veteran's claim for 
entitlement to service connection for syphilis.  

In December 2007, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) are 
unavailable.  

2.  The veteran is a combat veteran of World War II.  

3.  The veteran has alleged treatment for syphilis in Germany 
during WW II. 

4.  There is competent medical evidence showing a diagnosis 
of syphilis. 

5.  There is no clear and unmistakable evidence that has 
rebutted the presumption of service connection.


CONCLUSION OF LAW

Syphilis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1137, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefit sought by the 
claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the veteran and will not be 
further discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans 
Claims (Court) also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  The Court also 
stressed, "The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships."  Id, at 54.

The veteran seeks service connection for syphilis, for which 
he claims treatment by the Army in Germany between 1943 and 
1945.  While he does not claim continuous treatment for 
syphilis between 1943 and 1945, he does claim that he was 
treated for 90 days at an Army clinic during that time.  His 
recollection for exact dates of treatment and exact location 
of the Army clinic was not provided.

According to the appealed June 2005 rating decision, page 3, 
the National Personnel Records Center (NPRC) has indicated 
that the veteran's SMRs are not available and that these 
records may have been destroyed in a fire.  The veteran has 
been unable to provide enough specific information to search 
further for records of clinical treatment allegedly received 
in Germany.  

A War Department record of discharge for enlisted persons 
entitled to an honorable discharge (WD AGO Form 53-55) 
reflects that the veteran suffered wounds received in action.  
He served as a tank gunner and was decorated for service in 
the Rhineland Campaign and the Central Europe Campaign.  His 
decorations include the EAME (Europe, Africa, and Middle 
Eastern Campaign Medal) and two bronze service stars.  He did 
not receive a Purple Heart Medal. 

The veteran's occupational specialty of tank gunner, record 
of wounds received in action, and receipt of the above-
mentioned medals strongly suggest that he is a combat veteran 
of World War II.  The EAME is awarded for combat service 
within the EAME Theater and one service star is awarded for 
each campaign.  Participation in the Rhineland Campaign 
earned him one bronze service star and participation in the 
Central Europe Campaign earned him the other bronze service 
star.  

For award of the EAME, the individual must also have been 
present for duty with a unit during a period in which the 
unit participated in combat.  He served with a tank unit.  
Resolving any remaining doubt in favor of the veteran, the 
Board finds that he served in combat and that he must be 
accorded the lightened burden of proof accorded combat 
veterans under 38 U.S.C.A. § 1154 (b).  

Favorable consideration for service connection is afforded 
combat veterans under 38 U.S.C.A. § 1154(b).  Where a combat 
veteran alleges that a disease or injury is service 
connected, the burden of proof for service connection is 
lightened by 38 U.S.C.A. § 1154(b).  That statute sets forth 
a three-step analysis.  First, it must be determined whether 
there is satisfactory, lay or other evidence of service 
incurrence or aggravation of such injury or disease.  Second, 
it must be determined whether the evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
If these two inquiries are met, the Secretary shall accept 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists.  If both of these inquiries are satisfied, a factual 
presumption arises that the alleged injury or disease is 
service connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps, because the veteran is a 
combat veteran, his recollection of treatment for syphilis at 
an Army clinic in Germany is a satisfactory assertion 
sufficient to establish that he was treated for this disease 
during combat, even though no official record of such 
treatment exists.  38 U.S.C.A. § 1154(b); Collette, supra.  
The lay evidence for treatment of syphilis in Germany during 
the reported time frame is consistent with the circumstances 
of such service, because in 1945 U.S. Army combat forces 
entered and occupied Germany.  Further, the veteran's claim 
of service in an armored unit during that time is 
corroborated by his WD AGO Form 53-55.  This form reflects 
that he served as a tank gunner and that he reenlisted on 
December 1, 1945, as attested to by a chief warrant officer 
(CWO) of the 740th Tank battalion.  

An official notation of wounds suffered in action without the 
award of the Purple Heart further suggests that these wounds 
were the result of disease rather than trauma.  The veteran 
testified competently and credibly that he was treated for 
about 90 days for syphilis and that this disease disqualified 
him from his food service occupation and earned him a 
transfer to an armored unit.

In Dambach v. Gober, 223 F.3d 1376, 1381 (Fed. Cir. 2000), 
the Federal Circuit stressed that where a veteran produces 
evidence of symptomatic manifestations during or proximate to 
combat, aggravation or incurrence will be established, citing 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  
Then, the government has the burden to rebut by clear and 
unmistakable evidence.  Id.  The issue then changes from 
whether it is at least as likely as not (50 percent or 
greater probability) that syphilis was incurred during active 
service, to whether there is clear and unmistakable evidence 
that the veteran was not treated for syphilis during World 
War II.  The Government has not rebutted by "clear and 
convincing evidence to the contrary" any of the facts 
asserted by the veteran.  Collette supra.  

Because the government has not rebutted the service 
connection presumption, no further medical evidence is 
necessary to link current syphilis with that shown during 
active service.  The veteran has submitted competent medical 
evidence of a current diagnosis of syphilis.  A New Mexico 
Dept of Health employee reported in December 2006 that a VA 
laboratory confirmed syphilis.  In July 2007, a VA physician 
reported that the disease had been detected as early as 1976, 
at which time the veteran gave a history of treatment for 
syphilis in 1944.  In August 2007, a physician with the New 
Mexico Department of Health reported that it is possible that 
current neurological disorders were caused by syphilis.  In 
August 2007, a VA physician reported that the veteran has 
syphilis and that he has had recent falls, memory problems, 
and dizziness, the etiology of which is unclear, "but may 
well be related to this disease."  

While this "but may well be related to this disease" 
medical opinion might rise to the level of relative 
equipoise, such proof is not required of a combat veteran.  
As noted in Dambach, where the veteran has produced evidence 
of symptomatic manifestations during or proximate to combat, 
aggravation or incurrence will be established unless the 
government rebuts the presumption by clear and unmistakable 
evidence.  The government has not presented clear and 
unmistakable evidence.  After considering all the evidence of 
record, including the testimony, the Board finds that the 
evidence favors the claim.  Service connection for syphilis 
must be granted.  





ORDER

Service connection for syphilis is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


